Citation Nr: 0211520	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-04 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Columbia Colleton Medical Center on 
October 13, 1999.    


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Charleston, South Carolina.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran presented via ambulance to the emergency room 
at Columbia Colleton Medical Center on October 13, 1999 with 
complaints of hemoptysis.  He was treated and released the 
same day.  

3.  There is no evidence that the veteran has any service-
connected disability or was participating in an approved 
rehabilitation program at the time of the private medical 
care.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred at Columbia Colleton Medical Center on 
October 13, 1999 have not been met.  38 U.S.C.A. §§ 1703, 
1710, 1728, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).    

Review of the claims folder reveals substantial compliance 
with the statutory provisions.  That is, by way of the 
February 2000 denial letter and the March 2000 statement of 
the case, the RO provided notice as to the applicable law and 
regulations and the evidence needed to substantiate his 
appeal.  In addition, the record before the Board contains 
the relevant private medical records and statements submitted 
by the veteran.  Given the nature of the appeal, the Board 
finds no examination or other records are needed to decide 
the appeal.  Finally, the veteran has had ample opportunity 
to present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA will furnish hospital care and medical services when 
needed to any veteran under circumstances specified by law 
and regulation.  38 U.S.C.A. § 1710(a)(1) (West 1991 & Supp. 
2002); 38 C.F.R. § 17.37(a) and (b) (2001).  In furnishing 
hospital care, if the veteran is in immediate need of 
hospitalization, VA shall furnish care at the VA facility 
where the veteran applies, arrange to admit the veteran to 
the nearest VA medical center or other government hospital 
that is capable of furnishing the needed care, or arrange for 
care on a contract basis if no VA of government facilities 
are available.  38 C.F.R. § 17.46(a)(1).   

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in 
public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under 
specified circumstances, including for treatment of: 1) 
service-connected disability; 2) disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; 3) disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a veteran participating in a rehabilitation program under 
38 U.S.C. ch. 31 and when there is a need for hospital care 
for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1); 38 C.F.R. 
§ 17.52(a)(1).  

Similarly, to the extent allowable, payment or reimbursement 
of the expenses of care not previously authorized, in a 
private or public hospital not operated by VA, may be paid 
when the veteran received care for: a) an adjudicated 
service-connected disability, b) nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability, c) any disability 
of a veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or d) any 
illness, injury or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. ch. 31 and who is medically determined to be in need 
of hospital care or medical services for any of the reasons 
set forth in VA regulation.  38 U.S.C.A. § 1728(a)(2); 
38 C.F.R. § 17.120(a).   

In this case, the record shows that the veteran presented via 
ambulance to the emergency room at Columbia Colleton Medical 
Center on October 13, 1999 with complaints of hemoptysis.  He 
was treated and released the same day.  The veteran has 
essentially alleged that the treatment was on an emergent 
basis and that he lives too far from the VAMC in Charleston 
to have received treatment there.  

However, the Board need not discuss the issues of whether 
there were emergent circumstances or whether VA facilities 
were feasibly available because the veteran does not meet the 
basic criterion for receiving private medical care at VA 
expense.  Specifically, there is no evidence that the veteran 
has any service-connected disability or was participating in 
an approved rehabilitation program at the time of the private 
medical care.  Thus, VA is precluded by law and regulation 
from authorizing private medical care or paying for 
unauthorized private medical care.  38 U.S.C.A. §§ 
1703(a)(1), 1728(a)(2); 38 C.F.R. §§ 17.52(a)(1), 17.120(a).  
Accordingly, the appeal is denied.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be denied for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


ORDER

Payment or reimbursement of private medical expenses incurred 
at Columbia Colleton Medical Center on October 13, 1999 is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

